Citation Nr: 0903607	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for heart disease and 
angina pectoris.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for dizziness, 
giddiness, and vertigo, claimed as loss of balance.

4.  Entitlement to service connection for a low back 
disorder. 

5.  Entitlement to service connection for an eye disorder to 
include diabetic retinopathy and cataracts.

6.  Entitlement to service connection for diabetic 
neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1967 
to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

The issues involving service connection for an eye disorder 
and neuropathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is service-connected for type 2 diabetes 
mellitus.  

2.  The service medical records do not show any complaints 
of, treatment for, or diagnosis of cardiovascular disease, 
insomnia, dizziness, vertigo, or back pain during service.

3.  The medical evidence of record does not show the presence 
of either cardiovascular disease, arthritis, or an organic 
disease of the nervous system within the first year after the 
veteran separated from service.  

4.  The veteran has current diagnoses of:  angina, dizziness, 
giddiness, and degenerative changes of the lumbar spine; 
there is no competent medical evidence linking any of these 
disorders to the veteran's active military service or a 
service-connected disability.  

5.  There is no diagnosis of insomnia of record.


CONCLUSIONS OF LAW

1.  Heart disease and angina pectoris were not incurred in, 
or aggravated by, active military service, may not be 
presumed to have been incurred in service, and are not 
proximately due to or the result of a service-connected 
disability  .  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2008).  

2.  Insomnia was not incurred in, or aggravated by, active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of a 
service-connected disability  .  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2008).  

3.  Dizziness, giddiness, and vertigo were not incurred in, 
or aggravated by, active military service, may not be 
presumed to have been incurred in service, and are not 
proximately due to or the result of a service-connected 
disability  .  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2008).  

4.  A low back disorder was not incurred in, or aggravated 
by, active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability  .  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided this notice in a letter 
dated October 2002 which was prior to the rating decision 
which denied service connection for disabilities in question.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
in a letter dated March 2006.  

With respect to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the veteran was 
accorded recent VA Compensation and Pension examinations with 
respect to his claims for service connection for a 
cardiovascular disorder and dizziness.  Additionally, VA 
treatment records have been obtained, and these records 
adequately address the veteran's complaints.  

The veteran has not been accorded a VA Compensation and 
Pension examination with respect to his claim for service 
connection for a low back disorder or insomnia.  
Nevertheless, no examination is required.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, the VA evidence of record 
adequately diagnoses the low back disorder.  There is no 
medical evidence of a diagnosis of insomnia, and no evidence 
which relates either claimed disability to active service or 
to the veteran's service-connected diabetes mellitus.  
Additionally, there is no outstanding evidence related to 
either claimed disability, to be obtained, either by VA or 
the veteran.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; VA medical treatment records; and, VA 
examination reports and medical opinions.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claims 
for service connection.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  This 
is commonly referred to as "direct" service connection.  

Arthritis, cardiovascular disease, and other organic diseases 
of the nervous system may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  This is commonly referred to as 
"presumptive" service connection.  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to or the result of a 
service- connected disability. 38 C.F.R. § 3.310 (2008).  
This is commonly referred to as "secondary" service 
connection as the claimed disability has been caused 
secondary to a disability for which service connection has 
already been established.  Any additional impairment of 
earning capacity resulting from a service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, also warrants compensation.  
Allen v. Brown, 7 Vet. App. 439 (1995). When service 
connection is thus established for a secondary condition, the 
secondary condition is considered a part of the original 
condition.  Id.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The evidence of record establishes that veteran's active 
military service extended from July 1967 to July 1969.  
Further, the evidence also establishes that he served in 
combat in Vietnam.  Accordingly, service connection has been 
established for type 2 diabetes mellitus.  The veteran's 
primary assertion is that all of the disabilities for which 
he claims service connection for have been caused secondary 
to his service-connected type 2 diabetes mellitus.  The Board 
will consider each disability below on the theories of direct 
service and secondary service connection as well as 
presumptive service connection where appropriate.

A.  Heart Disease and Angina

The veteran's service medical records are complete.  There is 
no indication in any of the service medical records that the 
veteran had any complaints of, treatment for, or diagnosis 
of, any cardiovascular disorder during service.  In June 
1969, separation examination of the veteran was conducted.  
The veteran's heart and vascular system were evaluated as 
"normal" by the examining physician.  Blood pressure was 
recorded as being 128/80.  The veteran did not report any 
abnormalities on his accompanying report of medical history.  

In February 1977, a VA examination of the veteran was 
conducted.  Blood pressure was 120 / 90 and no diagnosis of 
any cardiovascular disorder was indicated.  In December 1994 
a VA Agent Orange protocol examination was conducted.  The 
attached electrocardiogram report revealed a normal sinus 
rhythm.  

A coronary evaluation of the veteran conducted by VA in March 
2002 revealed a regular rhythm.  A January 2003 VA treatment 
record showed complaints of chest pain and heart 
palpitations. After full evaluation the diagnosis was 
"angina de novo."  Cardiac tests conducted by VA in March 
2003 revealed normal myocardial perfusion scan with no 
evidence of ischemia.  

In August 2003, a VA Compensation and Pension examination of 
the veteran was conducted.  The examiner noted the veteran's 
prior history of angina with normal electrocardiogram test 
results.  After full examination the diagnosis was clinical 
angina with negative cardiac workup.  The examining 
physician's medical opinion was that there "is no objective 
data at this time to document a diagnosis of ischemic heart 
disease, it would be simply inappropriate to speculate as to 
its relation to diabetes."

The preponderance of the evidence is against the veteran's 
claim for service connection for heart disease and angina.  
The only current diagnosis is angina; there is no current 
diagnosis of heart disease.  There is no evidence of any 
cardiovascular disorder, including angina, during service, or 
within the first year after service.  There is no competent 
medical evidence which links the veteran's current angina to 
service or the service-connected diabetes mellitus.  
Accordingly, service connection must be denied.  



B.  Insomnia

The veteran's representative has asserted that there is a 
diagnosis of insomnia of record.  However, this statement is 
not corroborated by the objective evidence of record.  A July 
2003 VA treatment record reveals that the veteran was 
reporting complaints of back and joint pain and having 
difficulty working and making house payments due to these 
physical complaints.  This record also indicated that the 
veteran "admits to depression, irritability, frequent 
crying, problems with his wife and poor sleep."  The 
assessment indicated:  low back pain, diabetes mellitus, 
depression, angina pectoris.  This is the only medical record 
which documents any sleep related symptoms and appears to 
relate these symptoms to the veteran's nonservice connected 
depression.

The preponderance of the evidence is against the veteran's 
claim for service connection for insomnia.  The veteran 
alleges that his difficulty sleeping is caused secondary to 
his service-connected diabetes mellitus and warrants service 
connection.  There is no current medical diagnosis of 
insomnia, no evidence of insomnia during service, and no 
medical evidence linking any symptoms of insomnia or poor 
sleep to either service or the veteran's service-connected 
diabetes mellitus.  As such, service connection must be 
denied.

C.  Dizziness and Vertigo

The veteran claims service connection for a balance problem.  
Again, his primary assertion is that he has a balance problem 
secondary to his service-connected diabetes mellitus.  

Review of the veteran's service medical records does not 
reveal any indication of symptoms of dizziness, vertigo, or 
balance problems during service.  There is also no medical 
evidence showing any of these symptoms within the first year 
after the veteran separated from military service.  

A VA treatment record dated March 2003 reveals that the 
veteran sought treatment for complaints of "dizziness and 
loss of balance since yesterday."  He referred to buzzing 
and a sensation of fullness in his ears.  He reported falling 
from getting up from bed.  He also reported he had 
"retroauricular symptoms for ? abscess B/L during service."  
However, review of the veteran's complete service medical 
records does not support this report of medical history.  The 
assessment was acute labyrinthitis.

An April 2003 treatment record referred to chronic vertigo.  
In May 2003, the veteran reported vertigo episodes which 
would last a few seconds when he turns to the right side in 
bed.  The diagnostic impression was benign paroxysmal 
positional vertigo.

In August 2003 a VA examination of the veteran was conducted.  
He reported a history of vertigo for approximately 6 months.  
The examiner noted no history of vertigo during service.  He 
again described instances of dizziness or blacking out with 
certain movements.  The examiner specifically stated that 
this did not describe "true vertigo, which means he is 
spinning around in the environment or the environment is 
spinning around him."  The symptoms reported by the veteran 
occurred only upon certain movements like getting up from bed 
or rotation of the head.  The diagnosis was "dizziness and 
giddiness."  The examiner stated that the veteran's 
condition was not true vertigo as noted above.  The examiner 
also stated that the condition that is secondary to diabetes 
mellitus is "vestibular neuropathy" which has symptoms 
which are continuous and get progressively worse, and are not 
related to movement and body position as the symptoms 
reported by the veteran.  The examiner restated the medical 
opinion that the veteran does not have true vertigo and that 
it is not likely any relationship between the current 
symptoms of dizziness and the veteran's diabetes mellitus.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a balance disorder.  Simply 
put, there is no medical evidence linking the veteran's 
current balance disorder, whether diagnosed as dizziness, 
giddiness, vertigo, or labyrinthitis to either the veteran's 
active military service or his service-connected diabetes 
mellitus.  As such, service connection is denied.  


D.  Low Back Disorder.

Review of the veteran's service medical records does not 
reveal any complaints of or treatment for back pain during 
service.  In June 1969, separation examination of the veteran 
was conducted.  The veteran's spine was evaluated as 
"normal," with no abnormities noted by the examining 
physician.  On the accompanying report of medical history the 
veteran specifically indicated "no" to the question which 
asked if he had "back trouble of any kind."  

In December 2002, a VA examination of the veteran was 
conducted.  He alleged a history of chronic low back pain 
since 1969 with numbness in the left leg and diagnosed as 
degenerative joint disease with sacroiliitis.  A December 
2002 VA treatment record also indicates complaints of low 
back pain.  A January 2002 VA x-ray report reveals findings 
of degenerative changes at the L4-L5 level of the lumbar 
spine.  These findings are also confirmed in a May 2002 
treatment record.  

The preponderance of the evidence is against the claim for 
service connection for low back disorder.  Although the 
veteran claims a history of low back pain dating back to 
service, there is no support for this assertion in the 
objective medical evidence of record.  There is no evidence 
in the service medical records showing complaints of, 
diagnosis of, or treatment for back pain during service.  The 
veteran's spine was normal on separation examination and he 
reported no complaints related to his spine on his separation 
medical history.  The evidence of record does show a current 
diagnosis of degenerative joint disease of the lumbar spine.  
However, except for the veteran's unsupported assertions, 
there is no evidence linking the current low back disorder to 
military service or his service-connected diabetes mellitus.  
Accordingly, service connection for a low back disorder must 
be denied.  


ORDER

Service connection for heart disease and angina pectoris is 
denied.

Service connection for insomnia is denied.

Service connection for dizziness, giddiness, and vertigo, 
claimed as loss of balance, is denied.

Service connection for a low back disorder is denied. 


REMAND

The veteran is service-connected for diabetes mellitus.  He 
claims service connection for an eye disorder and diabetic 
neuropathy.  While the December 2002 VA eye examination 
indicated that the veteran did not have diabetic retinopathy, 
it did indicate a diagnosis of early cataracts.  The 
veteran's representative has submitted some evidence of a 
higher incidence of this disorder among diabetics.  As such, 
additional examination is warranted.

The December 2002 VA neurology examination did not indicate 
the evidence of diabetic neuropathy.  However, a more recent 
VA treatment record dated April 2004 does indicate some 
decrease in sensation involving the veteran's lower 
extremities.  Accordingly, another VA examination should be 
conducted.   

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of all the 
veteran's VA medical treatment records 
from VA medical center (VAMC) San Juan 
for the period of time from January 
2003 to the present.  All information 
obtained should be made part of the 
file.  

2.  The veteran should be accorded the 
appropriate examination for eye disorders.  
The report of examination should include a 
detailed account of all manifestations of 
eye disorders and visual impairment found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate if the veteran has a 
current diagnosis of diabetic retinopathy.  
Also, the examiner is requested to 
indicate if the veteran has a diagnosis of 
cataracts; if so, the examiner must render 
an opinion as to whether it is as least as 
likely as not that the cataracts are 
caused by, or aggravated by the veteran's 
service-connected diabetes mellitus.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  The veteran should be accorded the 
appropriate examination for peripheral 
neuropathy.  The report of examination 
should include a detailed account of all 
manifestations of neurologic disorders 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to indicate if the 
veteran has a current diagnosis of 
diabetic neuropathy.  The examiner is also 
requested to indicate, if possible, a 
diagnosis of the veteran's symptoms of 
decreased sensation in the lower 
extremities.  Specifically, an opinion 
must be rendered as to whether any 
decreased sensation identified is related 
to his diabetes mellitus or to his 
degenerative joint disease of the lumbar 
spine.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.  Following the above, readjudicate 
the veteran's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


